      Case 2:18-cv-00659-RAH-CSC Document 13 Filed 07/21/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION

KEVIN JACKSON,                                )
                                              )
       Petitioner,                            )
                                              )     CIVIL ACTION NO.
v.                                            )     2:18-CV-659-RAH-CSC
                                              )
UNITED STATES OF AMERICA,                     )
                                              )
       Respondent.                            )

                                         ORDER

       On June 15, 2021, the Magistrate Judge filed a Recommendation (Doc. 12) to which

no timely objections have been filed. Upon an independent review of the record and upon

consideration of the Recommendation, it is ORDERED that

       (1) The Recommendation (Doc. 12) is ADOPTED; and

       (2) The § 2255 motion is DENIED, and this case is DISMISSED with prejudice.

       Furthermore, a certificate of appealability will not be issued. For a petitioner to

obtain a certificate of appealability, he must make “a substantial showing of the denial of

a constitutional right.” 28 U.S.C. § 2253(c)(2). This showing requires that “reasonable

jurists could debate whether (or, for that matter, agree that) the petition should have been

resolved in a different manner or that the issues presented were adequate to deserve

encouragement to proceed further.” Slack v. McDaniel, 529 U.S. 473, 484 (2000) (citation

and internal quotation marks omitted). And, where a petition is denied on procedural

grounds, he “must show not only that one or more of the claims he has raised presents a

substantial constitutional issue, but also that there is a substantial issue about the
      Case 2:18-cv-00659-RAH-CSC Document 13 Filed 07/21/21 Page 2 of 2




correctness of the procedural ground on which the petition was denied.” Gordon v. Sec’y,

Dep’t of Corrs., 479 F.3d 1299, 1300 (11th Cir. 2007) (citations omitted). “A ‘substantial

question’ about the procedural ruling means that the correctness of it under the law as it

now stands is debatable among jurists of reason.” Id.

      Because reasonable jurists would not find the denial of Petitioner’s § 2255 petition

debatable, a certificate of appealability is DENIED.

      DONE, on this the 21st day of July, 2021.



                                         /s/ R. Austin Huffaker, Jr.
                                  R. AUSTIN HUFFAKER, JR.
                                  UNITED STATES DISTRICT JUDGE




                                            2
